OPINION OP THE COURT. HANNA, J. (after stating the facts as above) — The accusation charges the respondent with having committed acts of unprofessional conduct for which he should be disbarred. There are two' counts in the accusation affecting the respondent. The first, substantially, charges that the respondent advised and counseled Wilson and M'cDade to procure and obtain possession of certain animals without process of law, and the second that respondent aided and abetted in the concealment of the property alder it had been unlawfully possessed. There is no contradiction of the fact that respondent advised and counseled Wilson to take possession of tins property without the aid of the orderly process of the court. Wilson located the property on the Head ranches and reported to Hittson. It was then determined that an action of replevin would not lie, and that the pending conversion action would not compensate Mrs. Cooper for the loss of possession of her animals. The respondent admits that Mrs. Cooper had told him that Miss C'onlin claimed one of the animals by virtue of a bill of sale executed by her son, Janies Cooper, and that Henry Smith was the claimant of some sort of a right in the properly because'of expenses incurred by him in behalf of flic Cooper family. Therefore it seems quite immaterial whether the respondent obtained any information from the probate court records as to tire listing of this properly in the estate of James Cooper. Respondent claims he was dealing with Cutlip as attorney for Smith, and not with Cut-lip as probate judge, but this also is of no serious importance. The evidence indicates that Mlrs. Cooper, in the first instance, was in possession of the animals, and that she and her two sons caused them to be delivered to Henry Smith, and that Henry Smith acquired an interest in the animals either by way of a lien or as mortgagee. But it is unnecessary for us to decide the question of title to this property, and we do' not intend to do so by reason of anything contained in this opinion. The proof in this case forces us to the conclusion that the respondent advised and counseled Wilson to take possession of this property. His object in so doing is apparent. Unless a judgment was obtained in the conversion action and the property claimed by Mrs. Cooper taken into possession by virtue of an execution on that judgment, Mrs. Cooper would lose any pecuniary benefit on account of her claim of title. But the conversion action was not prosecuted to judgment, because respondent believed that the parties defendant could not respond to.an execution on account of their alleged insolvency. It was therefore the object of respondent to obtain possession of the property by any possible means, and retain that possession if possible. In the event the property was taken from respondent, or his client, he then intended to resort to a replevin suit. The statute of limitation, in his judgment, would not then constitute a defense. The ultimate object of respondent, we may well infer from the circumstances adduced in the proofs, therefore, was to cause the burden of proof of title to be shifted from his own, or his client’s- shoulders, to that of his adversary, whether that adversary be Smith, Cutlip, or the Heads.  [1, 2] The question for our decision, therefore, resolves itself into determining whether an attorney is subject to disbarment for advising and counseling a person to take possession of personal property claimed by his client and in litigation in a suit between his client and the person then in possession of the property, by force or stealth, or if not exactly that, then surreptitiously and without the knowledge or consent of the person then in possession. There is the element to be considered in this connection that possession could not be acquired by respondent, and Mrs. Cooper could not secure redress in a manner authorized by law, except by a continuation of the conversion action, and not even then in the judgment of respondent. We cannot approve such action on the part of respondent, but rather are forced to severely condemn it. With the guilt or innocence of Mrs. Cooper, Wilson, and McDade, his assistant, we have nothing to do. As contended, it perhaps may he true that they could not he convicted of larceny, because of the failure of an existing felonious intent., hut the guilt or innocence of respondent does not depend upon his felonious, or lack of felonious, intent.  [3] Our conception of the obligation of attorneys to the law and the court does not permit us to say, in v iow of the facts and circumstances of the case at bar, that respondent did not violate his oath as an attorney and the duties of an attorney with which-he is charged by law. That his action was not “upright and according to law” all must admit, nor can it be said that he maintained “the respect due to courts of justice.” It was respondent’s duty to assist Mrs. Cooper to obtain relief through the agency of the court and in accordance with the laws of the state. It matters not, in our judgment, -that respondent donated his services to Mrs. Cooper. As an attorney at law, Ms sworn duty, as well as the duties -devolving upon him in conformity with the law, is not lessened because of gratuitious employment. The circumstances all indicate that respondent felt himself hard pressed because of the circumstances in which he found his client, but this does not justify his action. Notwithstanding the denials of respondent, it is very clear in our minds that tire respondent’s advice, in its effect, was to counsel Wilson to obtain this property by force of arms, by stealth, or by any other means except engaging in actual physical combat with those in possession of the animals. In view of our decision as to this count in the accusation, it is unnecessary to determine the other count affecting respondent. We - therefore conclude that respondent’s actions are subject to condemnation by this court, and our duty permits of no alternative, and the respondent will therefore be disbarred; and it is so ordered. Roberts, C. J., and Parker, J., concur.